Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed December 22, 2021 in response to the Office Action of September 22, 2021 is acknowledged and has been entered.  Claims 2, 3, 6, 7, 9-12 and 14-15 have been cancelled. Claims 1 and 5 have been amended.  It is noted that claims 2, 3, 6, and 7 are listed as cancelled however they still contain claim text.  Cancelled claims should not contain text.  See 37 CFR 1.121(c)(4). Appropriate amendment is required. The claims 2, 3, 6, and 7 are interpreted to be cancelled. 
2.	Claims 1, 4, 5, 8 and 13 are pending.  Claim 13 was previously withdrawn as drawn to a non-elected invention.  Claims 1, 4, 5, and 8 are under consideration.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria” for the reasons of record.
	Kumon teaches the REIC/DKK-3 has the ability to induce cell death in cancer cells and restore drug sensitivity to drug resistant cancer cells.  See abstract and Example 1-3. 
 	Kumon teaches that administration of adenovirus vector expressing REIC/DKK-3 (Ad-REIC) to cancer cells resistant to doxorubicin restored sensitivity to doxorubicin.  ¶¶ 0016-0018 and Examples 1 and 2. 
Kumon teaches kits and pharmaceutical compositions comprising anticancer drugs and REIC/DKK-3 DNA and adenovirus vectors.  See ¶¶ 0020, 0045 and 0060. 
Kumon teaches treating the cancer with anticancer drugs and REIC/DKK-3 DNA and vectors to potentiate the activity of the anticancer drug. See ¶¶ 0020 and 0053-0065 and Examples 1-3.
Kumon does not teach using a checkpoint inhibitor or an anti-PD-1 or anti-PDL1 antibody in particular. 
Bosch teaches that treatment of cancer with a therapeutic agent in combination with a checkpoint inhibitor can enhance the immune response against a tumor and provide a more effective response against the tumor.  See abstract, ¶¶ 0011-0026 and claim 1-19. 
Bosch teaches treatment with anti-PD1 and anti-PDL1 antibodies.  See ¶¶ 0012, 0013, 0063, 0064, 0081-0088, and 0095, and Example 3. 
Bosch teaches doxorubicin as chemotherapeutic for use in the invention.  See ¶ 0107.
	Bosch teaches kits for packaging the checkpoint inhibitor compositions.  See ¶ 0157.
	Rios-Doria teaches that doxorubicin and liposomal doxorubicin (Doxil) synergized with anti-PD1, anti-PD-l1 and anti CTLA-4 monoclonal antibodies in mouse tumor models.  See abstract, p. 664-both columns, p. 665-right columns, Figures 1, 4 and 5 and Table 1.  
	Rios-Doria teaches that the results support the use of Doxil in combination with checkpoint blockade. See abstract 
	
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Kumon, Bosch and Rios-Doria and make a pharmaceutical combination and kit for treating cancer and treat cancer with a combination of REIC/DKK-3 and a checkpoint inhibitor, like an anti-PD1 or anti-PD1 antibody,  because  Kumon teaches the REIC/DKK-3 has the ability to induce cell death in cancer cells, restore drug sensitivity to drug resistant cancer cells, in particular doxorubicin, and potentiate the activity of anti-cancer drugs, Bosch teaches that treatment of cancer with a therapeutic agent, like . 

Response to Arguments
4.	Applicant argues that without acquiescing to the propriety of this rejection and solely to facilitate prosecution, the independent claims have been amended to recite:

Claim 1: A combination pharmaceutical kit for treating cancer consisting of as active ingredients an adenovirus vector comprising REIC/Dkk-3 gene in combination with an anti-PD-1 antibody or an anti-PD-L1 antibody; and Claim 5: A method for treating cancer by administering a combination pharmaceutical consisting of an adenovirus vector comprising REIC/Dkk-3 gene and an anti-PD-1 antibody or an anti-PD-L1 antibody as active ingredients to a cancer patient. Thus, the claims as amended are specifically directed toward a combination pharmaceutical comprising inter alia an anti-PD-1 antibody or an anti-PD-L1 antibody.

Applicant argues that the MPEP and the Federal Circuit clearly instruct that “obviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (emphasis added); see also MPEP § 2143. Further, to establish a prima facie case of obviousness, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of skill in the art, to modify the reference or to combine references teachings. There also must be some reasonable expectation of success. “Obviousness does not require absolute predictability, however, at least prima facie case of obviousness cannot be sustained.
Applicant argues that notably, the Examples of the current Application provide that there is a highly significant decrease in tumor volume post intratumoral treatment with AdS5-SGE-REIC/Dkk-3 (“MTG- 201”) + anti-PD-1 antibody compared to either MTG-201 alone, anti-PD-1 antibody alone, anti- CTLA4 antibody alone or MTG-201 + anti-CTLA4 antibody. See Specification at para [0094]; see also id. at Figure 4. Furthermore, the overall survival post intratumoral treatment with MTG- 201 + anti-PD-1 antibody is significantly increased compared to MTG-201 alone, the anti- CTLA4 antibody alone or the MTG-201 + anti- CTLA4 antibody. See id. at para [0095]; see also id. at Figure 5. These unexpected results provide that the combination therapy of REIC/Dkk-3 gene with anti-PD-1 antibody has significantly higher therapeutic effect than the combination therapy of REIC/Dkk-3 gene with anti-CTLA4 antibody. Furthermore, the results provide that the combination therapy of REIC/Dkk-3 gene with anti-PD-1 antibody has a synergistic effect that is much higher than the effect of REIC/Dkk-3 gene alone or anti-PD-1 antibody alone.
Applicant argues that in addition, the combination therapy of REIC/Dkk-3 gene with anti-PD-L1 antibody is also effective for the following reasons. It is well known that, an anti-PD-L1 antibody or anti- PD-1 antibody blocks the binding of PD-1 to PD-L1. Specifically, a 2013 id. at p. 5. In addition, once the PD-L1: PD-1 interaction is blocked, preexisting anticancer T cells can have their effector function rapidly restored. See id. at p. 6. Furthermore, Chen provides that the PD-L1 and PD-1 antagonists have exhibited significant response rates, and largely unprecedented durable responses and lastly, from a drug development and clinical care perspective, the activity observed with anti-PD-L1 or anti-PD-1 is clear. See id. Therefore, it is predicted that an anti PD-L1 antibody has the same effect as a check point inhibitor as an anti PD-1 antibody.
Applicant argues that accordingly, a POSITA could not predict in view of the teachings of Kumon, Bosch, or Rios-Doria that the combination therapy of REIC/Dkk-3 gene with anti-PD-1 antibody or anti- PD-L1 antibody has a more enhanced therapeutic effect than the combination therapy of REIC/Dkk-3 gene with anti-CTLA4 antibody. Further, a POSITA could not predict that the combination therapy of REIC/Dkk-3 gene with anti-PD-1 antibody or anti-PD-L1 antibody has a synergistic therapeutic effect compared to the therapy with REIC/Dkk-3 gene alone and the therapy with anti-PD-1 antibody or anti-PD-L1 antibody alone. As such, the claims are not obvious over Kumon in view of Bosch and Rios-Doria.
For at least the forgoing reasons, the Applicant respectfully requests reconsideration and withdrawal of the rejection to the claims.


Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” 

However, the cited evidence uses only one, undefined anti-PD1 antibody in combination with MTG-201 (Ad5-SGE-REIC/Dkk3), a viral vector that includes a human Dikkopf-3 transgene to treat a prostate cancer, thus  the presented evidence is not commensurate in scope with the claimed invention, which encompass a large genus of anti-PD-1 antibodies or anti-PDL1 antibodies in combination with a genus of adenovirus vector comprising REIC/Dkk-3 gene for treating any cancer,  and is not sufficient to support Applicant’s assertion of non-obviousness of the claimed invention.  
	With respect to Chen, although Chen teaches that the anti-PD-L1 or anti-PD-1 antibodies are effective in treatment, Chen also shows that there are numerous anti-PD-L1 and anti-PD-1 antibodies in the art that differ in structure and activity. See Table 2. This further confirms that the presented evidence is not commensurate in scope with the claimed invention and is not sufficient to support Applicant’s assertion of non-obviousness of the claimed invention.  Additionally, MPEP 716.02(b) teaches that: 
“[t]he evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength 
Thus, the reference to Chen show that an anti PD-L1 antibody has the same effect as a check point inhibitor as an anti PD-1 antibody is insufficient to show the non-obviousness of the claimed invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Thus, the rejection is maintained for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5.  A.  Claims 1, 4, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.: 8,658,611 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 
B.	Claims 1, 4, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.: 8,658,612 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 
C.  Claims 1, 4, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.: 8,618,273 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 
D.  Claims 1, 4, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.: 8,946,173 in view of US 2011/0269824 
E.  Claims 1, 4, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.: 9,475,865 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 
F.  Claims 1, 4, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No.: 9,493,776 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 
G.  Claims 1, 4, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.: 9,644,013 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”.
H.  Claims 1, 4, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.: 9,222,107 in view of US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon” in view of WO 2015/069770 A1 (Bosch et al. May 14, 2015, IDS), “Bosch” and in view of Rios-Doria (Neoplasia August 2015 17:661-670), “Rios-Doria”. 

The claims of the above patents are drawn to methods of cancer treatment with REIC/Dkk-3 and/or vectors expressing REIC/Dkk-3 for cancer treatment.
The patented claims do not teach a checkpoint inhibitor in combination with REIC/Dkk-3.
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Kumon, Bosch and Rios-Doria and the patented REIC/Dkk-3 claims and make a pharmaceutical combination and kit for treating cancer and treat cancer with a combination of REIC/DKK-3 and a checkpoint inhibitor, like an anti-PD1 or anti-PD1 antibody,  because  Kumon teaches the REIC/DKK-3 has the ability to induce cell death in cancer cells, restore drug sensitivity to drug resistant cancer cells, in particular doxorubicin, and potentiate the activity of anti-cancer drugs, Bosch teaches that treatment of cancer with a therapeutic agent, like doxorubicin,  in combination with a checkpoint inhibitor,  like an anti-PD1 or anti-PD1 antibody, can enhance the immune response against a tumor and provide a more effective response against the tumor, Rios-Doria teaches that doxorubicin and liposomal doxorubicin (Doxil) synergized with anti-PD1, anti-PD-L1 and anti CTLA-4 monoclonal antibodies in mouse tumor models.  One would have been motivated to make a pharmaceutical combination and kit for treating cancer and treat cancer with a combination of REIC/DKK-3 and a checkpoint inhibitor given that both REIC/DKK-3 and checkpoint inhibitors like, like an anti-PD1 or anti-PD1 antibody, have the ability to enhance the activity of other therapeutic agents, like doxorubicin, as taught by Kumon, Bosch and Rios-Doria. 
Response to Arguments
6.	Applicant argues that as described above, claim 1 and claim 5 have been amended to recite a combination pharmaceutical comprising infer alia an ani-PD-1 antibody or an anti-PD-L1 antibody. Accordingly, the claim as amended are distinct from the claims of the’611 patent, ’612 patent, °273 patent, ’173 patent, ’865 patent, ’776 patent, 013 patent, ’107 patent, and ’126 patent. Furthermore, the claims are non-obvious over Kumon in view of Bosch and Rio-Doria for the reasons provided above.
Thus, for at least the reasons presented above, Applicant respectfully requests reconsideration and withdrawal of the double patenting rejection.

Applicant’s arguments have been considered, but have not been found persuasive because Applicant is reiterating the arguments set forth above.  Thus, for the reasons set forth above, the arguments are not found persuasive and the rejections are maintained. 
Conclusion
7.	All other objections and rejections recited in the Office Action of May 12, 2016 are withdrawn in view of Applicant’s amendments and arguments.

8.	No claims allowed.
9.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
10. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter J Reddig/
Primary Examiner, Art Unit 1642